Exhibit 10.1

 

COVANCE INC.
2013 EMPLOYEE EQUITY PARTICIPATION PLAN

 

1.    PURPOSE    The Covance Inc. 2013 Employee Equity Participation Plan (the
“Plan”) is intended to (i) encourage executive, managerial, technical and other
Employees of Covance Inc. (the “Corporation” or “Company”) or a Subsidiary (as
defined below) to become owners of stock of the Corporation in order to increase
their proprietary interest in the Corporation’s success; (ii) to stimulate the
efforts of certain key executive, managerial, technical and other Employees by
giving suitable recognition to services which contribute materially to the
Corporation’s success; and (iii) to provide such Employees with additional
incentive and reward opportunity.

 

2.    EFFECTIVE DATE AND DURATION OF PLAN    The Plan shall become effective
upon its approval by the Shareholders of the Corporation. Unless previously
terminated by the Corporation’s Board of Directors (the “Board”), the Plan shall
have a term of ten years.

 

3.    DEFINITIONS

 

(a)   “1934 Act” means the Securities and Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

 

(b)   “Award” means a stock option, SAR (as defined below), stock award (as
defined below), any other award made pursuant to the terms of the Plan, or any
combination of them, as described in and granted under the Plan.

 

(c)   “Award Agreement” is defined in Section 13 hereof.

 

(d)   “Black-Out Period” is defined in Section 9(a) hereof.

 

(e)   “Cause” shall have such meaning as is set forth in a separate written
agreement between an employee and the Company or, in the absence of such an
agreement shall mean (i) conviction of, or plea of guilty or nolo contendere to,
a felony or a misdemeanor if such misdemeanor involves moral turpitude;
(ii) commission of any act of gross negligence or intentional misconduct in the
performance or non-performance of duties as an employee of the Company or its
subsidiaries, including without limitation, any actions which constitute sexual
harassment under applicable laws, rules or regulations; (iii) failure to perform
duties assigned for a period of thirty (30) or more days unless such failure is
caused by an Extended Disability (as defined below); or (iv) misappropriation of
assets, personal dishonesty or intentional misrepresentation of facts which may
cause the Company or its subsidiaries financial or reputational harm.

 

(f)    “Change-of-Control” is defined in Section 12(b).

 

(g)   “Code” means the Internal Revenue Code of 1986, as amended, including any
rules and regulations promulgated thereunder or any successor body of laws,
rules and regulations.

 

(h)   “Committee” means the Compensation and Organization Committee of the Board
of Directors or such other committee as is appointed by the Board to administer
the Plan.

 

(i)    “Constructive Termination” shall have such meaning as is set forth in a
separate written agreement between an employee and the Company or, in the
absence of such an agreement, shall mean termination of employment with Covance
because of:

 

(i)    a reduction in the Participant’s then current salary or the percentage of
base salary eligible for incentive compensation;

 

(ii)   a material diminution of the Participant’s responsibilities, status,
title or duties hereunder;

 

1

--------------------------------------------------------------------------------


 

(iii)  a relocation of the Participant’s work place which increases the distance
between the Participant’s principal residence and the Participant’s work place
by more than 25 miles; or

 

(iv)  a failure by the Company to provide the Participant with benefits which
are as favorable to the Participant in all material respects as those provided
immediately prior to a Change-of-Control;

 

provided, however, that a Constructive Termination will only occur upon
(1) written notice by the Participant to Covance of the existence of one or more
of the conditions listed above and the employee’s intention to terminate
employment with the Company, within 30 days after the commencement of such
condition; and (2) the Company’s failure to cure such condition within 30 days
after the Company’s receipt of such notice. Any such written notice shall
specify the particular act or acts, or failure to act, which is or are the basis
for the Constructive Termination.

 

(j)    “Employee” means an employee or a consultant of the Corporation or a
Subsidiary.

 

(k)   “Extended Disability” shall (i) mean the Participant is unable, as a
result of a medically determinable physical or mental impairment, to perform the
duties and services of his or her position (as determined by the Company), or
(ii) have the meaning specified in any disability insurance policy maintained by
the Company, whichever is more favorable to the Participant.

 

(l)    “Fair Market Value” means the closing selling price of the Shares on the
New York Stock Exchange Composite Tape on the valuation date, or, if there were
no sales on the valuation date, the average of the closing selling prices on the
New York Stock Exchange Composite Tape on the first trading day before and the
first trading day after the valuation date.

 

(m)  “Full Value Award” is defined in Section 6(a) hereof.

 

(n)   “Grant Price” is defined in Section 9 hereof.

 

(o)   “ISO” means an incentive stock option as defined in Section 422 of the
Code.

 

(p)   “Non-Statutory Option” means an option that is not an ISO.

 

(q)   “Participant” means an Employee who has been granted an Award under the
Plan.

 

(r)   “Prior Plan” means the Covance Inc. 2010 Employee Equity Participation
Plan.

 

(s)   “SAR” means a stock appreciation right.

 

(t)    “Shares” means the common stock of the Corporation, par value $0.01 per
share.

 

(u)   “Stock Award” means an award other than a stock option or SAR.

 

(v)   “Subsidiary” means an entity that is directly or indirectly controlled by
the Corporation or any entity, including an acquired entity, in which the
Corporation has a significant equity interest, as determined by the Committee.

 

(w)  “Treasury Shares” means authorized and issued, but not outstanding, Shares.

 

4.    PLAN ADMINISTRATION

 

(a)   The Committee shall be responsible for administering the Plan. The
Committee shall be comprised of two or more non-employee members of the Board,
each of whom is a “Non-Employee Director” within the meaning of Rule 16b-3 under
the 1934 Act and an “outside director” within the meaning of Section 162(m) of
the Code.

 

(b)   The Committee shall have full and exclusive power to interpret the Plan
and to adopt such rules, regulations, and guidelines for carrying out the Plan
as it may deem necessary or proper, all of which power shall be executed in the
best interests of the Corporation and in keeping with the provisions and
objectives of the Plan. This power includes, but is not limited to (i) selecting
Award recipients and the extent of their

 

2

--------------------------------------------------------------------------------


 

participation; (ii) establishing all Award terms and conditions; (iii) adopting
procedures and regulations governing Awards; and (iv) making all other
determinations necessary or advisable for the administration of the Plan. All
decisions made by the Committee shall be final, binding and conclusive on all
persons interested in the Plan or any Awards.

 

The Committee may delegate from time to time during the term of the Plan to one
or more executive officers or directors of the Corporation the authority to
carry out some or all of its responsibilities provided that the Committee may
not delegate its authority and powers in any way which would be inconsistent
with the requirements of the Code or the 1934 Act. The Committee may at any time
rescind the authority delegated to any such executive officer or director.

 

To the extent consistent with the Corporation’s Amended and Restated Certificate
of Incorporation, no member of the Committee shall be liable for any action or
determination with respect to the Plan, and the members shall be entitled to
indemnification and reimbursement in the manner provided in the Corporation’s
Restated Certificate of Incorporation, as amended, modified or supplemented from
time to time. In the performance of its functions under the Plan, the Committee
shall be entitled to rely upon information and advice furnished by the
Corporation’s officers, accountants, counsel and any other party the Committee
deems necessary, and no member of the Committee shall be liable for any action
taken or not taken in reliance upon any such advice.

 

(c)   Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Agreement or in the Plan, the Committee may alter or
amend, and the Board may terminate, the Plan or any portion thereof at any time;
provided, however, that no such amendment, alteration, or termination shall be
made without (i) shareholder approval (x) if such approval is necessary to
comply with any tax or regulatory requirement for which or with which the
Committee or Board deems it necessary or desirable to qualify or comply or
(y) if the proposed amendment will increase the number of Shares that may be
issued under the Plan, modify the requirements for participation in the Plan, or
increase benefits that have already accrued to Participants under the Plan or
(ii) the consent of the affected Participant, if such action would adversely
affect the rights of such Participant under any outstanding Award.
Notwithstanding anything to the contrary herein, the Committee may amend the
Plan in such manner as may be necessary to enable the Plan to achieve its stated
purposes in any jurisdiction outside the United States in a tax-efficient manner
and in compliance with local rules and regulations. Notwithstanding the
foregoing or any provision of the Plan or an Award to the contrary, (i) the
Committee may at any time (without the consent of any Participant) modify or
amend any or all of the provisions of the Plan or an Award to the extent
necessary to conform the provisions of the of the Plan or an Award to comply
with Section 409A, the regulations issued thereunder or an exception thereto,
regardless of whether such modification or amendment of the Award shall
adversely affect the rights of a Participant, and (ii) except in connection with
a corporate transaction involving the Company (including, without limitation,
any stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding Awards may not be amended to
reduce the exercise price of outstanding options or SARs or cancel outstanding
options or SARs in exchange for cash, other Awards, options or SARs with an
exercise price that is less than the exercise price of the original Award,
without shareholder approval.

 

This Section 4(c) is intended to prohibit the repricing of stock options and
SARs and will not be construed to prohibit the adjustments provided for in
Section 7 of this Plan.

 

(d)   The termination of the Plan, either pursuant to Section 2, Section 4(c) or
otherwise, shall not cause any previously granted Awards to terminate. After the
termination of the Plan, any previously granted Awards shall remain in effect
and shall continue to be governed by the terms of the Plan, the Awards, and any
applicable Award Agreements.

 

5.    PARTICIPATION    The individuals who shall be eligible to receive Awards
under the Plan shall be Employees (including officers who are directors) as the
Committee or one or more executive officers or

 

3

--------------------------------------------------------------------------------


 

directors, in accordance with Section 4(b) hereof, shall approve from time to
time. Designation of a Participant in any year shall not require the Committee
to designate that person to receive a benefit in any other year or to receive
the same type or amount of benefit as granted to the Participant in any other
year or as granted to any other Participant in any year. The Committee shall
consider all factors that it deems relevant in selecting Participants and in
determining the type and amount of their respective benefits.

 

6.    LIMITATION ON NUMBER OF SHARES

 

(a)   Subject to the provisions of this Section 6 and Section 7 hereof, up to
2,800,000 Shares may be issued under the Plan. The stock subject to the
provisions of this Plan shall be shares of authorized but unissued Shares and
Treasury Shares. Any shares granted as options or SARs shall be counted against
this limit as one (1) share for every one (1) share granted. Any shares granted
as Awards other than options or SARs (“Full Value Award”) shall be counted
against this limit as two and nine hundredths (2.09) shares for every one
(1) share granted.

 

(b)   In addition to the Shares authorized by Section 6(a) hereof, the following
Shares may be issued under the Plan: (i) Shares that were available for issuance
under the Prior Plan but were not issued or subject to options granted under the
Prior Plan, (ii) Shares that are forfeited under the Prior Plan and Shares that
are not issued under the Prior Plan because of the cancellation, termination or
expiration of awards, and/or other similar events under the Prior Plan, and
(iii) Shares that are issued under the Plan which are subsequently forfeited in
accordance with the terms of the Award or an Award Agreement or shares that are
not issued because of the cancellation, termination, or expiration of Awards
and/or similar events under the Plan. Shares subject to unexercised portions of
forfeited, terminated or expired stock options and SARs granted under the Plan
shall be credited back to the limit as one (1) share for every one (1) share
granted. Shares issued as Full Value Awards under the Plan which have been
forfeited or otherwise not earned shall be credited back to the limit as two and
nine hundredths (2.09) shares for every one (1) share so forfeited or not
issued. Shares withheld for payment of the exercise price of an Award and/or
shares withheld to satisfy withholding taxes shall not be added back to the
number of shares available for the future grant of Awards. Shares repurchased by
the Corporation with proceeds from the exercise of options shall not be added
back to the number of shares available for future grant.

 

(c)   There shall be no net share counting of stock settled SARs under this
Plan.

 

(d)   Subject to the foregoing provisions of this Section 6, if an Award may be
paid only in Shares or in either cash or Shares, the Shares shall be deemed to
be issued hereunder only when and to the extent that payment is actually made in
Shares.

 

(e)   Subject to the adjustment provisions set forth herein, an individual
Participant may not receive Awards with respect to more than 25% of the number
of Shares specified in Section 6(a) hereof over the term of the Plan.

 

7.    ADJUSTMENT PROVISIONS    In the event that any dividend or other
distribution (whether in the form of Shares, other securities, or other
property), extraordinary cash dividend, recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities, the
exercisability of stock purchase rights received under any shareholders’ rights
plan, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event materially affects
the Shares with respect to which Awards have been or may be issued under the
Plan, then the Committee shall, in a manner and to the extent that the Committee
deems appropriate to prevent any dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan:

 

(a)   adjust the number and type of securities that thereafter may be issued
under the Plan,

 

(b)   adjust the number and type of securities subject to outstanding Awards,

 

(c)   adjust the Grant Price or purchase price with respect to any Award, or

 

4

--------------------------------------------------------------------------------


 

(d)   make provision for a cash payment to the holder of an outstanding Award;
provided, however, that in no event shall a cash payment be made for any option
or SAR which has an exercise or grant price that is below the current Fair
Market Value of the Common Stock.

 

However, no adjustment shall be authorized with respect to ISOs to the extent
that the adjustment would cause the options to violate Section 422(b) of the
Code or any successor provision. In addition, the number of securities subject
to any Award denominated in Shares shall always be a whole number.

 

In the event the Corporation acquires another entity by means of a merger,
consolidation, acquisition of property or stock, reorganization or otherwise,
the Committee shall be authorized to cause the Corporation to issue or to assume
stock options or stock appreciation rights, whether or not in a transaction to
which Section 424(a) of the Code applies, by means of substitution of new
options or rights for previously issued options or rights or an assumption of
previously issued options or rights. Any substitute Awards granted under the
Plan shall not count against the share limitations set forth in Section 6
hereof, to the extent permitted by Section 303A.08 of the Corporate Governance
Standards of the New York Stock Exchange. Additionally, in the event that a
company acquired by (or combined with) the Company or any Subsidiary has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employees or
directors of the Company or any Subsidiary prior to such acquisition or
combination.

 

Subject to any required action by the Corporation’s shareholders, if the
Corporation is a party to any merger or consolidation where the Corporation is
not the survivor, a Participant holding an outstanding Award valued directly or
indirectly by Shares shall be entitled to receive, upon the exercise of the
Award, the same per Share consideration (cash, shares or other consideration) on
the same terms that a holder of the same number of Shares that are subject to
the Participant’s Award would be entitled to receive pursuant to the merger or
consolidation.

 

8.    TERMINATION OF GRANTS UNDER THE PRIOR PLAN    Effective upon the approval
of this Plan by the Corporation’s shareholders, no further grants of options,
rights, units or other awards are or will be permitted under the Prior Plan. All
grants and awards under the Prior Plan that remain outstanding after the
approval of this Plan by the Corporation’s shareholders shall be administered
and paid in accordance with the provisions of the Prior Plan; provided, however,
that the shares related to such grants and awards which have not been issued
prior to this Plan’s approval by the Corporation’s shareholders shall be
issuable under this Plan in accordance with Section 9(e) hereof.

 

9.    AWARDS UNDER THE PLAN    The following types of Awards may be granted
under this Plan, singly, or in combination as the Committee may determine from
time to time:

 

(a)   Stock Options—A stock option shall represent a right to purchase a
specified number of Shares at a stated exercise price (the “Grant Price”) during
a specified time, not to exceed ten years from the date of grant, as determined
by the Committee; provided, however, that if an option other than an ISO may not
be exercised due to a Black-Out Period (defined as any period of time when,
pursuant to any policies of the Company, any securities of the Company may not
be traded by certain persons as designated by the Company) within the three
business days prior to the normal expiration date of such option, then the
expiration date of such option shall be extended for a period of 30 days
following the end of the Black-Out Period. The Grant Price per Share for each
stock option or SAR shall not be less than 100% of the Fair Market Value on the
date of grant. A stock option may be in the form of an ISO or a Non-Statutory

 

5

--------------------------------------------------------------------------------


 

Option which in each case is consistent with the applicable terms, conditions,
and limitations established by the Committee. Upon satisfaction of the
applicable conditions to exercisability specified in the terms and conditions of
the Award Agreement, the Participant shall be entitled to exercise the option in
whole or in part and to receive, upon satisfaction or payment of the Grant Price
in the manner contemplated in this Section 9(a), the number of Shares in respect
of which the option shall have been exercised.

 

The Shares covered by a stock option may be purchased by methods permitted by
the Committee, including: (i) a cash payment; (ii) tendering Shares owned by the
Participant, valued at the Fair Market Value at the date of exercise; (iii) to
the extent permitted by applicable law, authorizing the Corporation to sell the
Shares (or a sufficient portion thereof) acquired upon exercise of a stock
option, and assigning to the Corporation a sufficient amount of the sale
proceeds to pay for all the Shares acquired through such exercise and any tax
withholding obligations resulting from such exercise, or (iv) such other methods
as the Committee, in its discretion, deems appropriate.

 

The Committee may not (i) grant additional stock options under the Plan to a
Participant contingent upon the surrender of Shares owned by the Participant in
payment of the Grant Price of a stock option granted under the Plan, or
(ii) change or amend the exercise price of any stock options.

 

(b)   SARs—An SAR shall represent a right to receive a payment in cash, Shares,
or a combination thereof as determined by the Committee, equal to the excess of
the Fair Market Value of a specified number of Shares on the date the SAR is
exercised over an amount which shall be no less than the Fair Market Value on
the date the SAR was granted as set forth in the applicable Award Agreement.
SARs issued hereunder shall not have a term in excess of ten years.

 

(c)   Other Stock Awards—A Stock Award shall represent an Award made in Shares
or denominated in units equivalent in value to Shares or any other Award based
on or related to Shares. All or part of any Stock Award may be subject to
conditions and restrictions established by the Committee, and set forth in the
applicable Award Agreement, which may include, but are not limited to,
continuous service with the Corporation or a Subsidiary and/or the achievement
of Corporation or individual performance goals. No more than five percent of the
shares available for grant hereunder as Full Value Awards may be issued as
restricted stock other than (i) performance-based restricted stock with at least
one year vesting, or (ii) restricted stock with a vesting term of at least three
year pro rata vesting. Notwithstanding these general preferences for minimum
vesting periods, the award may provide that the restrictions lapse in limited
cases of an intervening event related to death, disability, retirement, or a
Change-of-Control. The performance criteria (“Performance Criteria”) that shall
be used by the Committee in granting Stock Awards contingent on performance
goals for officers to whom Section 162(m) of the Code is applicable shall
consist of the following or criteria derived from the following: revenue;
revenue growth; earnings before interest and taxes; earnings before interest,
taxes, depreciation and amortization; earnings per share; operating income;
pre-or after-tax income; pre- or after-bonus net income; net operating profit
after taxes; economic value added; ratio of operating earnings to capital
spending; cash flow; cash flow per share; net earnings; net orders; order
growth; share price performance; return on assets or net assets; return on
equity; order backlog, return on capital (with or without income including
cash); cash flow return on investment; total shareholder return; improvement in
or attainment of expense levels; improvement in or attainment of working capital
levels; gross profit margin; operating profit margin; net income margin;
leverage ratio; total voluntary turnover or such other criteria that shall
satisfy the requirements of Section 162(m) or any successor provision. To the
extent the Award is designed to constitute performance-based compensation under
Code Section 162(m), performance criteria shall be established by the Committee
in writing no later than 90 days after the commencement of the performance
period.

 

The Committee, in its discretion, may select one or more Performance Criteria
and shall specify whether such Performance Criteria shall (i) be used to measure
the performance of the Corporation as a whole or any Subsidiary, business unit,
division, or segment of the Corporation, or any combination thereof,
(ii) include or exclude (or be adjusted to include or exclude) special charges
as they may appear in

 

6

--------------------------------------------------------------------------------


 

the Corporation’s earnings press releases for extraordinary items, the impact of
charges for restructurings or productivity initiatives, non-operating items,
discontinued operations and other unusual and non-recurring items, the effects
of currency fluctuations, the effects of financing activities, the effects of
acquisitions and acquisition expenses, the effects of divesture and divesture
expenses, and the effects of tax or accounting changes, and/or (iii) reflect
absolute entity performance or a relative comparison of entity performance to
the performance of a peer group, index, or other external measure. However,
notwithstanding the preceding sentence, unless the Committee determines
otherwise prior to the end of the applicable time for establishing Performance
Criteria for an Award, the items referenced in clause (ii) of the preceding
sentence, to the extent any such item affects any Performance Criteria
applicable to an Award, shall be automatically excluded or included in
determining the extent to which the Performance Criteria has been achieved,
whichever will produce the higher Award, subject in all cases to the exercise of
“negative discretion” by the Committee.

 

(d)   Dividends—The Committee may provide that Awards under Section 9(c) of the
Plan earn dividends or dividend equivalents. Such dividends or dividend
equivalents shall be credited to a Participant’s account and be subject to the
terms of the Award. Any crediting of dividends or dividend equivalents may be
subject to such restrictions and conditions as the Committee may establish,
including reinvestment in additional Shares or Share equivalents; provided,
however, that the Committee shall require that any dividend or dividend
equivalents paid on Awards subject to Performance Criteria be accumulated and
held in escrow until the applicable restrictions have lapsed.

 

(e)   Prior Plan Awards—Awards which, pursuant to their terms, would have been
made under the Prior Plan but were not done so prior to the approval of this
Plan by the Corporation’s shareholders, such as additional performance shares
earned under restricted stock agreements, shall be issued under the Plan.

 

10.    PAYMENTS AND PAYMENT DEFERRALS    Payment of Awards may be in the form of
cash, Shares, other Awards, or combinations thereof as the Committee shall
determine, and with such restrictions as it may impose. The Committee also may
require or permit Participants to elect to defer the receipt or issuance of
Shares from stock options or Stock Awards or the settlement of Awards in cash
under such rules and procedures as it may establish under the Plan. It also may
provide that deferred settlements of Awards include the payment or crediting of
earnings on deferred amounts, or the payment or crediting of dividend
equivalents where the deferred amounts are denominated in Share equivalents. In
addition, the Committee may stipulate in an Award Agreement, either at the time
of grant or by subsequent amendment to such Award Agreement, that a payment or
portion of a payment of an Award be delayed in the event that Section 162(m) of
the Code (or any successor or similar provision of the Code affecting tax
deductibility) would disallow a tax deduction by the Corporation for all or a
portion of such payment. The period of any such delay in payment shall be until
the payment, or portion thereof, is tax deductible, or such earlier date as the
Committee shall determine.

 

Notwithstanding any provision of the Plan to the contrary, to the extent that
awards under the Plan are subject to the provisions of Section 409A of the Code,
then the Plan as applied to those amounts shall be interpreted and administered
so that it is consistent with such Code section.

 

11.    TRANSFERABILITY    During the lifetime of a Participant, the Award shall
be exercisable only by such Participant and Awards shall not be transferable or
assignable other than by will or the laws of descent and distribution, or
pursuant to qualified domestic relations orders as defined in or meeting the
requirements of the Code or Title I of the Employee Retirement Income Security
Act of 1974, as amended. The assigned portion may only be exercised by the
person or persons who acquire a proprietary interest in the option pursuant to
the assignment. The terms applicable to the assigned portion shall be the same
as those in effect for the option immediately prior to such assignment and shall
be set forth in such documents issued to the assignee as the Committee may deem
appropriate. Notwithstanding the forgoing, in no event shall any Award be
transferred for value or consideration.

 

7

--------------------------------------------------------------------------------


 

12.    CHANGE-OF-CONTROL

 

(a)   In the event of a Change-of-Control, all Awards issued to a Participant
which have not vested shall immediately vest upon the Participant’s involuntary
termination by the Corporation for reasons other than Cause, or upon a
Constructive Termination within two years of such Change-of-Control.

 

(b)   A “Change-of-Control” shall be deemed to occur if and when: (i) any person
(including as such term is used in Section 13(d) and 14(d)(2) of the 1934 Act)
becomes the beneficial owner, directly or indirectly, of securities representing
30% or more of the combined voting power of the Corporation’s then outstanding
securities; or (ii) within any period of 24 consecutive months, persons who were
members of the Corporation’s Board of Directors immediately prior to such
24-month period, together with persons who were first elected as directors
(other than as a result of any settlement of a proxy or consent solicitation
contest or any action taken to avoid such a contest) during such 24-month period
by or upon the recommendation of persons who were members of the Corporation’s
Board of Directors immediately prior to such 24-month period and who constituted
a majority of the Corporation’s Board of Directors at the time of such election,
cease to constitute a majority of the Corporation’s Board of Directors; or
(iii) upon consummation of a merger, or consolidation (where in each case the
Corporation is not the survivor thereof), or sale or disposition of all or
substantially all of the Corporation’s assets or a plan of partial or complete
liquidation; or (iv) when an offeror (other than the Corporation) purchases
shares of the Corporation’s Common Stock pursuant to a tender or exchange offer
for securities representing 30% or more of the combined voting power of the
Corporation’s then outstanding securities.

 

13.    AWARD AGREEMENTS    Each Award under the Plan shall be evidenced by an
Award Agreement setting forth its terms, conditions, and limitations for each
Award, and the provisions applicable in the event the Participant’s employment
terminates. The Committee need not require the execution of any such agreement
by the recipient, in which case, acceptance of the Award by the respective
Participant shall constitute agreement by the Participant to the terms and
conditions of the Awards.

 

14.    TAX WITHHOLDING    The Corporation shall have the right to deduct from
any settlement of an Award made under the Plan, including the delivery or
vesting of Shares, or require the payment of, a sufficient amount to cover
withholding of any federal, state or local or other governmental taxes or
charges required by law or such greater amount of withholding as the Committee
shall determine from time to time and as permitted by applicable laws, rules and
regulations, or to take such other action as may be necessary to satisfy any
such withholding obligations. If the Committee permits or requires Shares to be
used to satisfy required tax withholdings, such Shares shall be valued at the
Fair Market Value as of the tax recognition date for such Award or such other
date as may be required by applicable law, rule or regulation.

 

15.    OTHER BENEFIT AND COMPENSATION PROGRAMS    Unless otherwise specifically
determined by the Committee, settlements of Awards received by Participants
under the Plan shall not be deemed a part of a Participant’s regular, recurring
compensation for purposes of calculating payments or benefits from any
Corporation benefit plan or severance program. Further, the Corporation or any
Subsidiary may adopt from time to time other compensation programs, plans or
arrangements as it deems appropriate or necessary.

 

16.    UNFUNDED PLAN    Unless otherwise determined by the Committee, the Plan
shall be unfunded and shall not create (or be construed to create) a trust or a
separate fund or funds. The Plan shall not establish any fiduciary relationship
between the Corporation and any Participant or other person. To the extent any
person holds any rights by virtue of an Award granted under the Plan, such
rights shall constitute general unsecured liabilities of the Corporation and
shall not confer upon any Participant any right, title, or interest in any
assets of the Corporation.

 

17.    REGULATORY APPROVALS    The implementation of the Plan, the granting of
any Award under the Plan, and the issuance of Shares upon the exercise or
settlement or any Award shall be subject to

 

8

--------------------------------------------------------------------------------


 

the Corporation’s procurement of all approvals and permits required by
regulatory authorities having jurisdiction over the Plan, the Awards granted
under it, or the Shares issued pursuant to it. In the event any benefit under
this Plan is granted to an employee who is employed or providing services
outside the United States and who is not compensated from a payroll maintained
in the United States, the Committee may, in its sole discretion, modify the
provisions of the Plan as they pertain to such individuals to comply with
applicable law, regulation or accounting rules consistent with the purposes of
the Plan and the Board of Directors or the Committee may, in its discretion,
establish one or more sub-plans to reflect such modified provisions. All
sub-plans adopted by the Committee shall be deemed to be part of the Plan, but
each sub-plan shall apply only to Participants within the affected jurisdiction
and the Company shall not be required to provide copies of any sub-plans to
Participants in any jurisdiction which is not the subject of such sub-plan.

 

18.    RIGHTS AS A SHAREHOLDER    A Participant shall have no rights as a
shareholder with respect to Shares covered by an Award until the date the
Participant or his nominee is the holder of record with respect to the Shares
covered by such Award. No adjustment will be made for dividends or other rights
for which the record date is prior to such date, except as may be provided
pursuant to Section 9(d) hereunder.

 

19.    FUTURE RIGHTS    No person shall have any claim or right to be granted an
Award, and the grant of an Award shall not be construed as giving a Participant
the right to be retained in the employ of the Corporation or a Subsidiary or to
participate in any other compensation or benefit plan, program or arrangement of
the Corporation or any Subsidiary or to receive any future Award under the Plan.
In addition, the Corporation expressly reserves the right at any time to dismiss
a Participant free from any liability or any claim under the Plan, except as
expressly provided in the Plan or in any Award Agreement entered into hereunder.

 

9

--------------------------------------------------------------------------------